By the Court.

Lumpkin, J.,
delivering the opinion.
We think the bill in this case well brought. McGrady, by virtue of his agreement with Gardner & Kendrick, became trustee to pay their debts. The effects of Gardner & Kendrick1 were assigned to McGrady to discharge their liabilities, and it was proper for this creditor to go into equity to enforce this agreement in behalf of himself and others.
But, admitting that the remedy at law was complete, the bill ought not to have been dismissed on that account. In. May, et al., vs. Goodwin, (27 Ga. Rep., 352,) this Court held that an injunction to a bill on the ground that the complainant had an adequate remedy at law, comes too late at the hearing. It should be taken advantage of the first opportunity, otherwise it will be considered as waived;
This decision must stand as a reason for reversing the judgment of the Court below.
Judgment reversed.